—Order and judgment (one paper), Supreme Court Bronx County (Anita Florio, J.), entered March 18, 1993, which granted the petitioner-respondent’s petition to modify the award of the master arbitrator and denied the respondent-appellant’s cross-petition to vacate the award in its entirety, unanimously modified, on the law and the facts, to deny petitioner-respondent’s petition and to reinstate the award of the master arbitrator in its entirety, and otherwise affirmed, without costs.
The test applicable for review of a compulsory no-fault arbitration award, where error of law is in issue, is whether any reasonable hypothesis can be found to support the questioned interpretation. Generally, a court will not set aside an arbitrator’s award for errors of law or fact unless the award is so irrational as to require vacatur (Matter of Empire Mut. Ins. Co. v Jones, 151 AD2d 754). Upon our review of this record we find that the master arbitrator’s award was in all respects, under the circumstances herein, not so irrational as to warrant vacatur or modification by the hearing court.
The hearing court properly rejected the respondent-appellant’s challenges to that court’s jurisdiction. We have reviewed the other arguments advanced by the parties and find them to be without merit. Concur—Sullivan, J. P., Ellerin, Ross, Asch and Williams, JJ.